Citation Nr: 1826681	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to February 10, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel
INTRODUCTION

The Veteran served active duty in the U.S. Army from May 2001 to May 2007, and from January 2010 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the VARO in Roanoke, Virginia.

The Veteran was contacted in January 2018 in regard to her scheduled BVA video conference hearing.  During that call, the Veteran informed the VA representative that she wanted to cancel the hearing and withdraw the appeal, indicating that she would refile.  A confirmation to withdraw appeal was sent to the Veteran but no response has been received.  The Board notes that under 38 C.F.R. § 20.204, appeal withdrawals must be in writing by either the Veteran or his/her representative.  In this case, the Veteran only verbally indicated that she wanted to withdraw her claim, therefore, proper withdrawal has not been received.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is not etiologically related to service.

2.  The Veteran does not meet the schedular criteria for TDIU.

3.  The Veteran's service-connected disabilities do not render her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis - Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).

The Veteran asserts, "I have had ringing in my ears for years."  See January 2012 statement (VA 21-4138).

As for a present disability, the Board notes that tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this instance, the Veteran has stated that her tinnitus began during service (around 2006) and continues to date.  Moreover, the Board notes that in the November 2015 C&P examination, the Veteran was diagnosed with tinnitus.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.  

The Veteran claims her tinnitus is due to in-service acoustic trauma.  To support her contention, the evidence of record shows the Veteran's claim was filed within one year of her discharge from service.  See July 2011 Claim.  The Veteran's personnel records indicate she was an aviation operations specialist.  She reported to the November 2012 VA examiner that she had a history of military noise exposure from aircraft, gunfire and mortars.  In the absence of any contravening evidence, the Veteran's account of in-service noise exposure appears competent, credible and consistent with the circumstances of her service.  Thus, the Board concedes the Veteran's exposure to noise during service.

However, even accepting in-service noise exposure, the Board finds that the Veteran's tinnitus is not related to her military service.  Notably, the Veteran does not meet the criteria for presumptive service connection.  Despite indications of in-service acoustic trauma, the record does not show tinnitus manifested to a compensable degree (10 percent) during service or within a year following separation.  

Moreover, the examiner of the November 2012 examination, opined that it was less likely than not that the Veteran's in-service noise exposure caused her bilateral tinnitus.  The examiner reasoned that although the Veteran reported onset in 2006, there were no complaints, treatments, or diagnosis of tinnitus during service, and the three post-deployment health assessments document the Veteran's report of no tinnitus present.  The examiner concluded therefore, that based on this evidence tinnitus is deemed less likely than not caused by or a result of military noise exposure.  

Additionally, in a September 2014 C&P examination, the Veteran reported onset of the tinnitus in 2004, and no specific circumstance of onset was provided.  During this examination, no etiology opinion was provided.

Likewise, in a November 2015 C&P examination, the examiner opined that the Veteran's tinnitus was less likely than not caused by or result of military noise exposure.  The examiner reasoned that there is no evidence of tinnitus treatment or complaints in the Veteran's service treatment records.  There is no report of a specific noise event or injury on active duty that initiated tinnitus.  The examiner added that tinnitus was denied on a 2007 post-deployment health assessment form.  The examiner concluded, therefore, it is less likely than not that, the Veteran's tinnitus is related to military noise exposure. 

The Board finds the negative medical nexus opinions by the November 2012 and November 2015 VA examiners opinions to be highly probative evidence against the claim.  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, consideration of the lay statements and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

The Board has considered the Veteran's lay statements of ringing dating back to in-service acoustic trauma.  Here, the Veteran stated that her tinnitus began in 2006 while she was deployed to Iraq.  See November 2012 VA examination report.  
The Veteran is certainly competent to testify concerning her history of ringing in her ears dating back to in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Board also finds the Veteran's lay statements of tinnitus symptoms dating back to service to simply not be credible.  See Buchanan, 451 F.3d at 1331.  In short, her statements asserting a continuity of symptoms since in-service acoustic trauma are inconsistent with his reported history at in-service health assessments.  On several post-deployment health assessments from April 2006, January 2007, and August 2010, the Veteran denied "ringing of the ears".  Her denials of tinnitus on three separate health assessments contradict her statement that tinnitus began in 2006 and continues to date.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements, concerning the history of tinnitus symptoms, are not credible, and thus not probative in support of her claim.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for tinnitus.  Accordingly, as the preponderance of the evidence is against the Veteran's claim, service connection is not warranted, and the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis - TDIU

Here, the Veteran contends that her service-connected disabilities render her unable to maintain and obtain substantially gainful employment.  See August 2012 VA 21-8940.  Currently, the Veteran has a 100 percent schedular rating for a service-connected PTSD since February 10, 2015.  The remaining issue is whether the Veteran is entitled to a TDIU prior to February 10, 2015.

Prior to February 10, 2015, the Veteran's combined rating for service-connected disabilities was an overall 60 percent, which included PTSD at 50 percent disabling, Crohn's disease at 10 percent disabling, and noncompensable hypertension and osteopenia.  Thus, the Veteran did not have a service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more.  Therefore, she does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  Thus, referral for TDIU on an extraschedular basis is not warranted.

Specifically, the Veteran has contended that her service-connected Crohn's disease and PTSD affects her ability to obtain and maintain employment.

During a November 2012 VA examination for her PTSD, the Veteran reported not working since 2010, and attributed the majority of her occupational impairment to her Crohn's disease.  The examination revealed that the Veteran was dealing with anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner's overall assessment was occupational and social impairment with reduced reliability and productivity.  An occupational impact statement was not provided during the examination.

In a March 2013 VA examination for the Veteran's Crohn's disease, the Veteran reported abdominal distress or exacerbations with occasional frequency.  The examination showed the Veteran suffered from intestinal exacerbations four times in the past year.  Additionally, the Veteran reported diarrhea usually three times a week, with abdominal distention and nausea.  Lastly, the examiner noted the Veteran reported that she spent most of the time in bed from pain and frequent episodes to the bathroom which made it difficult to work outside the home.  

During a September 2014 C&P examination, the Veteran reported that she developed iron deficiency anemia secondary to her Crohn's disease and had received three infusions of IV iron for this condition.  The Veteran had alternating between diarrhea and constipation, anemia, and fatigue.  Likewise, the Veteran reported occasional episodes of bowel disturbance with abdominal distress.  It was indicated that the Veteran's work would be impacted by increased absenteeism during flare-ups of the disease.

Thus, the Veteran is limited by abdominal distress, nausea, diarrhea, and PTSD symptoms.  The PTSD symptoms make it difficult for her to work with others and her Crohn's disease makes it necessary for her to be at home.  Moreover, the Veteran received excellent grades in high school, was an aviation operations specialist during her time in service, and in 2012, she was in seminary school through an online college program, where she was getting straight A's.  See November 2012 VA Examination.  Based on the evidence of record, it does not seem that the Veteran's employment opportunities are limited by her education, training, or background.  Based on the evidence of record, although the Board recognizes that the Veteran's service-connected disabilities, of PTSD and Crohn's disease, specifically, impact her ability to work, nonetheless, they do not produce such impairment as to preclude her from obtaining or maintaining substantially gainful employment.  

Based on the foregoing, the Board concludes that this case does not present any unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the combined disability evaluation assigned for the Veteran's service-connected disabilities prior to February 10, 2015, accurately reflects the Veteran's overall impairment to her earning capacity due to her service-connected disability.  The Board concludes the evidence does not support the claim for a TDIU and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a TDIU, prior to February 10, 2015, is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


